PUTNAM, J.
The plaintiff presented to defendant, as administrator, a claim against the estate of Nicholas E. Brodhead for $625 and interest, for money alleged to have been collected by deceased of the firm of George B. Merritt & Co. for the plaintiff. Defendant doubting the justice of said demand, the matter in controversy was referred, pursuant to the statute. The referee, after hearing the proofs and allegations of the parties, made findings in favor of the plaintiff, and judgment was duly entered thereon. Defendant now appeals, on the ground that the judgment is unsupported by the evidence. We have therefore carefully read and considered the testimony in the case. While it is possible that the referee could have properly reached a different conclusion than the one arrived at on the question of fact submitted to him, we are of opinion that, on the evidence, this court cannot properly reverse the judgment on the facts.
It appeared upon the trial that the deceased, as an officer of plaintiff, collected of G. B. Merritt & Co., by their check drawn on the plaintiff, $625 on June 8, 1891; that the money was drawn from the bank on said check; that for a time the $625 so drawn was pinned fast to a slip of paper, and laid aside in the vault; that it lay there for some time; that afterwards said money had been taken from the vault. It also appeared that Mr. Brodhead left the bank as cashier on July 31, 1891. After that, the witness Hume, the then cashier, testified that he had a conversation with Brodhead, and asked him what had become of the $625 which was to be applied on G. B. Merritt & Co.’s indebtedness. Brodhead replied: “I am holding it for the present.” Hume testified further that “neither the $625 nor any part thereof has been paid to the bank to be applied on the indebtedness of G. B. Merritt & Co.” The evidence of the witness Hume was not contradicted. No attack was made on his character. He was an officer of the plaintiff, inquiring of an ex-officer as to $625 collected by the latter. Brodhead then told him, after he had left the employ *773of the plaintiff, that he had the $625 in his possession; and the witness further testified that neither the money nor any part thereof had ever been paid into the bank. This testimony of an unimpeached and uncontradicted witness, it seems to us, justified the conclusion reached by the referee. It is true, as urged by the learned counsel for the appellant, that, in an action to recover for money misappropriated, it is necessary for the party alleging the misappropriation to prove it, and to produce evidence sufficient to overcome the presumption of innocence in favor of the defendant. But in this case the plaintiff satisfactorily proved the facts by the admission of Brodhead. While it is true, as held in works upon evidence, that in many cases an admission is the weakest kind of testimony, yet an admission made as was that of Brodhead to Hume is most satisfactory evidence. It was an admission made in the course of business. Hume was plaintiff’s cashier. ■ Deceased was its ex-cashier. The former was inquiring, as he properly could, in regard to money collected by deceased while cashier of plaintiff. To such inquiry, Brodhead, in substance, told plaintiff’s cashier that he had the money; and Hume further testified that it was never paid to plaintiff. This evidence, we think, sustains the finding of the referee; and we, therefore, conclude that the judgment should be affirmed, with costs. All concur.